                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

 WALTER WILLIAM MOORE, a/k/a              )
 Niki Natasha Petrovickov,                )
                                          )
                      Plaintiff,          )
                                          )
 v.                                       ) Docket no. 1:16-cv-398-NT
                                          )
 MAINE DEPARTMENT OF                      )
 CORRECTIONS, et al.,                     )
                                          )
                     Defendants           )


                 ORDER AFFIRMING THE RECOMMENDED
                  DECISION OF THE MAGISTRATE JUDGE

      On July 24, 2019, the United States Magistrate Judge filed with the court, with

copies to the parties, his Recommended Decision (ECF No. 180). The time within

which to file objections has expired, and no objections have been filed. The Magistrate

Judge notified the parties that failure to object would waive their right to de novo

review and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED, and Defendants’ Motions for Summary Judgment (ECF

Nos. 170, 173) are GRANTED.

      SO ORDERED.

                                              /s/ Nancy Torresen
                                              United States District Judge
Dated this 19th day of August, 2019.
